Title: From George Washington to the Continental Congress Committee on Reducing the Army, 23 January 1780
From: Washington, George
To: Continental Congress Committee on Reducing the Army


          
            Gentlemen
            Head Qrs [Morristown] January the 23d 1780
          
          I have had the Honor to receive your Letter of the 11th, with a Copy of the propositions to which it refers—and on which you are pleased to request my opinion.
          With respect to the first proposition, I beg leave to inform You, that the Object of it has been anticipated in part. On the 6th of this month from the infinite distress in which we were for the want of provision, & the improbability, on account of the severity of the weather, of an attempt on the part of the Enemy—I wrote to the Brigadiers and directed them with the concurrence of the Colonels and Commanding Officers of Regiments, to discharge All the Soldiers in this Camp, whose inlistments and terms of service would clearly expire by the 31st, which was accordingly done. As to the remaining Troops which come within the proposition—I should hope from the circumstances of the season and the detachment the Enemy have made, that they might be discharged without materially affecting our military security. It would however diminish our present force here, according to the best estimate I can form, from Eight to Eigh[t] Hundred & fifty Men—and that at West point & Danbury where the Massachusetts & New Hampshire Troops are stationed, supposing

none to have been already discharged there in this Month, and counting upon the columns in the Muster Rolls, about Two Thousand. In this number not any of the New Levies of Massachusetts which amount to about Twelve Hundred are included. The service of the majority of those will expire in April—the rest probably before. None of these from the enormous bounty they have received and the consequences to which the precedent might lead, should in my opinion be discharged at any rate. But although the discharge of the inlisted Troops might not endanger our military security—and the measure would be attended with a public saving; yet there are some objections to it, as their discharge before their inlistments expire of course, would serve to encrease the uneasiness of those, who are engaged for a longer time or permanently and who are but too much dissatisfied when they take place in regular order. And besides it would entirely take away all chance of reinlisting them for the war, which however is not considerable. Our late sufferings for provision and the deficiencies in many essential articles of Cloathing are very discouraging circumstances and have not only operated to prevent this, but have occasioned great desertions. How far the considerations I have mentioned, are to be put in competition with the expence that would be saved by their dismission, Congress can best determine; but I would by all means dissuade, for the reasons above and as it would be particularly disgusting to the Troops, from the discharge of the New Levies.
          Considering the present reduced condition of the Regiments—and that they will become still weaker—and the little probability there is, that the States will put them upon so respectable a footing as to enable Offensive operations to be carried on, at least to any great extent, though our true interest and policy may require it—added to the embarrasments we experience on the score of provision—cloathing and other Supplies—I shall not offer any thing against the proposed reform—and more especially as I am not acquainted with the views Congress may have, or with the political state of affairs in Europe. It will however in the execution be found a work I fear, of difficulty and delicacy; and as this will always be the case, whenever a reform of this sort is made, it were to be wished, both for the sake of harmony and the good of the service, that it may be the last and calculated on such a plan and number of corps as will be certainly kept

up. In conducting the business it will be happy if the mode the least exceptionable can be hit upon. What this mode should be is difficult to determine, but I should suppose it would be best to make it the effect of some general principle—such as casting of Lots—or retaining the oldest or strongest Regiments—or the Oldest Officers—or the like, which will probably have a less disagreable operation than a mode that would be attended with particular discriminatio⟨ns⟩ or preferences founded on supposed merits. The Officers of the reduced Regiments to be incorporated as well as the Men in their respective lines, as far as it can be done till the Corps retained are compleat; and the rest to retire on the allowance proposed. I would not however recommend the 5th proposition in its present extent for two reasons; One is, the reintroducing the Supernumerary Officers into the Corps kept up as vacancies happened, would in most cases be the cause of discontent and the means of perpetuating it: the other is they would be obliged to hold themselves in constant readiness to join the Army when called upon—and consequently could not pursue any other occupation to advantage. Besides as promotion is looked for, as it should be, as the reward of service, the not conferring it upon the Officers whose fortune it had been to be retained, when occasions offered, might lessen their ardor and take away a primary inducement to a good & proper conduct.
          I have mentioned an incorporation of the Officers as well as of the Men because we are exceedingly deficient with respect to them and the service is suffering greatly for the want—and as it will be the means of providing the Regiments with a proper number, which could not be done by new appointments, admitting for a moment that they would be equally good, as there are few if any to be found at this time, willing to engage in a service which promises at best but little emolument if not a certainty of loss. And while I am on this subject, I would beg leave to add, that it appears to me essential to promote the public good—that the establishment adopted on the 27th of May 1778, so far as it respects the giving of Companies to Field Officers should be altered, and a Captain be appointed to each. Owing to the deduction of Captains by this institution, the appointing them Aids de camp &c. and the other drafts upon the Officers for the Regimental Staff—their resignation, and accidental sickness, we

find the number left with the Corps absolutely insufficient even for their good order and government while in Camp.
          The scheme of reduction I suppose will be extended to the Corps and Regiments not belonging to any particular state. The case of the Officers belonging to these is rather more embarrassing, than that of the Officers in the state lines, from the certainty of its being impracticable to incorporate them with the latter; a circumstance to be regretted as th⟨ere⟩ are several in these Corps of great merit and in general inferior to none in the service. If they could be incorporated with the rest, it were much to be wished; but as this cannot, I think, be done—I see nothing left for it but to incorporate these Corps with each other, so as to compleat such of them as are retained; and I should hope as they will be then extremely valuable, that effectual measures will be taken for keeping them respectable and rendering their situation, both Officers & Men, as comfortable in point of Supplies as those belonging to the particular States. At present their condition or at least that of most of them is painfully distressing and such as renders some reform or mode of relief absolutely necessary. Indeed it is to be wished that the Several States had it all equally in their power to assist the Officers & Men belonging to their respective lines with necessaries, for even among these, the discriminations in this instance are great & the source of uneasines⟨s;⟩ but in the case of many of the Corps that do not come within that description, there ⟨is⟩ not the smallest relief extended to them.
          I will only beg leave to observe in additio⟨n⟩ to what I have said, that whatever plan it shall be the pleasure of Congress to adopt—whether to reduce the Regiments or not, it appears to me they can not decide too soon upon it; and that their requisitions for Men to the States, if not already made, for filling the Regiments they determine to keep up, should not be longer deferred. Events possibly may take place to make this unnecessary, but I think we ought not to relax in our preparations, as the Enemy would ascribe it to our inability and might be encouraged perhaps to persevere in the War, which otherwise they might judge it their interest to bring to a conclusion. And besides our relaxing in our preparations might impress our Ally and the Court of Spain with concern and produce sentiments and indeed a conduct that might be very unfavourable to us. The earliest measures will not be sufficient to effect a proper

arrangement in time; and if they are not taken immediately we shall open the Campaign and continue it, in the most confused and disordered state—such as policy and a regard to the reputation of our Arms should prevent as far as it can be done. This will readily be perceived by recurring to the state of the Army which I had the honor of submitting to Congress in my Letter of the 18th of November, and in a more particular manner by that of the Virginia Troops transmitted in a subsequent correspondence which will but too well answer for a representation of the state of the Rest. I have the Honor to be with sentiments of great respect Gent. Yr Most Obedt st
          
            Go: Washington
          
        